ACCEPTED
                                                                                                        01-14-00869-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   4/30/2015 9:22:05 AM
                                                                                                  CHRISTOPHER PRINE
                                 MURRAY ⏐ LOBB, PLLC                                                            CLERK

                                ATTORNEYS & COUNSELORS AT LAW
                                         700 GEMINI, SUITE 115
                                    HOUSTON, TEXAS 77058-2735
                                Phone: (281) 488-0630 Fax: (281) 488-2039
                                      Web Site: www.murray-lobb.com                    FILED IN
                                                                                1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                4/30/2015 9:22:05 AM
                                           April 30, 2015
                                                                                CHRISTOPHER A. PRINE
                                                                                        Clerk

Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

                                  NOTICE OF SETTLEMENT

       Re:     Cause No. 01-14-00869-CV; Richard Makover, Appellant vs. Randy S.
               Turrentine, Appellee; in the Court of Appeals, First Judicial District,
               Houston, Texas

Dear Madam or Sir:

       Please be advised that the parties have resolved their issues and reached a settlement of
the above-referenced matter.

        The parties hereby request that this matter and all deadlines be placed on hold for 21 days
to allow for preparation and exchange of the final settlement documentation.

       Thank you for your consideration in this matter. If you have any questions or require
anything further, please immediately contact the undersigned or his assistant Marie by calling
281-488-0630.

                                                         Very truly yours,

                                                         Murray | Lobb, PLLC


                                                         By:      /s/ Kyle L. Dickson
                                                                  Kyle L. Dickson
Enclosure(s)

cc:    Ronald J. Smeberg                                 BY FAX TO (210) 598-7357 AND/OR
       Smeberg Law Firm, PLLC                            BY ELECTRONIC SERVICE
       2010 W. Kings Hwy
       San Antonio, Texas 78201